Title: IV. Proposed Article in Place of Articles 22 and 23, 22 August 1782
From: Adams, John
To: Netherlands, States General of



ante 22 August 1782


A Substitute for Articles 22 and 23.
It is agreed between the two contracting Parties that no Clause, Article, matter or Thing, herein contained Shall be taken or understood, contrary or derogatory to the Ninth, Tenth, Seventeenth and twenty Second Articles of the Treaty of Commerce between the United States and the Crown of France, or to prevent the Said United States from Admitting his Catholick Majesty the King of Spain to acceed to the said Treaty in whole or in Part and enjoy the full Benefit of the Said Ninth Tenth, seventeenth and twenty Second Articles.
